Citation Nr: 1628794	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  06-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to a right foot and ankle disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right Achilles heel scar. 

3.  Entitlement to an initial rating in excess of 10 percent for right ankle scar. 


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In December 2007, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In a September 2010 decision, the Board reopened the issue of service connection for a left foot disorder and remanded the claim for additional development.  This was accomplished, and the claim was readjudicated in a November 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of (1) an initial rating in excess of 10 percent for right Achilles heel scar; and (2) an initial rating in excess of 10 percent for right ankle scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's skin disorder of the left foot (blistering) was incurred in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disorder of the left foot have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a left foot disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a skin disorder, to include blisters, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Left Foot Disorder

The Veteran maintains that he sustained a left foot disorder in service.  Specifically, the Veteran has stated that, as a result of wearing military boots in service, he developed pain, blisters, and a rash on his feet.  The Veteran contends that these symptoms have persisted since service separation.  The Board notes that the Veteran has already been service connected for a right foot disorder, diagnosed as scars and weak foot with degenerative changes.  See September 2013 and November 2015 rating decisions.

Initially, the Board finds that the Veteran did not have a pre-existing left foot disorder prior to service entrance in August 1965.  Although the Veteran's service entrance physical examination report is not of record, service treatment records include a Medical Board report dated in June 1966, which discusses the service entrance examination.  The report also indicated that the Veteran had fractured his femur and pelvis at around age 3-4.  As a result of treatment, which included an apparatus around the right ankle area, the Veteran developed skin necrosis anteriorly and posteriorly on the right ankle.  The Medical Board also indicated that, following induction into the Army, the Veteran had increased amount of pain in the region of the right heel especially when wearing combat boots.  It was also noted that the Veteran was treated several times for his foot disorder.  The Medial Board report, however, did not indicate that a left foot disorder was noted at service entrance or that the Veteran had a left foot disability or injury prior to service entrance.  

For these reasons, the Board finds that a left foot disorder was not noted at service entrance; as such, the presumption of soundness attaches.  To rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service.  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011); 
38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

The Board finds that the presumption of soundness is not rebutted in this case regarding the Veteran's left foot.  While there is strong support for a finding that the Veteran's right foot disorder predated service, there is no such evidence for the left foot.  The Medical Board report dated in June 1966 specifically discussed a pre-existing right foot injury, but did not indicate that the Veteran had a left foot injury or disorder prior to service entrance.  Moreover, the Veteran has denied having a pre-existing left foot disability or symptoms prior to service entrance.  See Board Hearing Transcript at pg. 5-6.  The Veteran also testified that he began having left foot pain in service as a result of walking in combat boots.  Further, as discussed in detail below, the VA medical opinions in this case are in disagreement as to whether the Veteran's left foot disorder pre-existed service.  As such, the Board finds that the evidence in this case does not demonstrate clear and unmistakable evidence of a pre-existing left foot disability.  Accordingly, the first prong of the requirements for rebuttal of the presumption of soundness is not met; therefore, the Board finds that the presumption is not rebutted.
Next, and upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's skin disorder of the left foot was incurred in service.  

The evidence includes a March 2011 VA foot examination where the Veteran reported that he developed multiple blisters and scabbing of the skin on both feet "secondary to his boots" during service.  The Veteran reported continuing symptoms in his feet since service separation.  However, the VA examiner stated that, based on the history, physical examination of the claims file, and x-rays of the left foot, the Veteran's left foot disorder likely pre-existed service in 1965, but was increased in disability during service.  The examiner did not provide an explanation as to why the Veteran's left foot disorder pre-existed service entrance and did not indicate how the Veteran's disorder was aggravated during service.  As such, this medical opinion lacks probative value. 

In a March 2011 VA skin examination, the Veteran was noted to have a history of blisters on his feet that had resulted in scars since he was in the Army.  The problem was noted to have developed from wearing combat boots.  The Veteran reported that he continued to have blisters and scabs on his feet.  The examiner diagnosed the Veteran with "scars" and stated that the scars on the left foot were from the "incident with army boots."  The examiner opined that it was more likely than not that the Veteran's foot disease was related to service.  The examiner indicated that it was uncertain what type of blistering disease the Veteran had, but the examiner noted that the Veteran gave a clear story of its relation to rash and blisters that "initially occurred" in service as a result of wearing army boots.  The Board finds that this medical opinion weighs in favor of a finding that the Veteran's skin disorder on the left foot was incurred in service.

In an April 2012 VA addendum opinion the examiner indicated that, per the Veteran's history, the left foot disease "clearly and unmistakably increased
in symptomatology during his service.  He attributed the majority of his
left foot disease to blisters from army boots during service."   In conclusion, the examiner indicated that the opinion was based on the Veteran's history and current
complaints.  The examiner then noted that the Veteran's main compliant was pain and scars.  The examiner stated that "if we could identify what these blisters were from a more educated opinion could be rendered though one could postulate that the original blisters could have been trauma induced contact related, etc."

The Veteran was afforded another VA examination in May 2012.  The examiner reviewed the claims file and performed x-rays of both feet which indicated arthritis bilaterally.  The examiner also indicated that the Veteran had a ganglion cyst removal scar on the left foot that occurred in 1967.  The examiner then opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression in service.  In support of this opinion, the examiner stated that wearing boots in service aggravated both feet, especially the right foot scars which existed prior to service.  However, the examiner opined that the blisters on the left foot from the boots were not related to the ganglion cyst removal scar that was operated on after he left the service.  The Board finds that the VA examiner's opinion is unclear and lacks probative value as the examiner did not provide an explanation as to why the Veteran's left foot disorder pre-existed service entrance.  As such, this medical opinion lacks probative value. 

The evidence also includes a November 2013 VA medical opinion.  The examiner indicated that the claims file had been reviewed.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that there was no evidence of a weak foot or arthritis in service.  Regarding the etiology of the Veteran's left foot (skin), another examiner (a dermatologist) opined that the Veteran's condition was less likely than not related to service as service treatment records were silent for left foot scarring and there was evidence of cyst removal of the left foot after service separation.  The Board finds that this medial opinion also lacks probative value.  Although the examiner opined that the Veteran's left foot disorder was not related to service, the examiner did not address the Veteran's lay statements regarding pain and blistering of the left foot during service as a result of wearing military boots.  

The Veteran was afforded another VA examination in May 2014.  The examiner noted a diagnosis of blisters on both feet.  It was then noted that the Veteran's painful scars on the left foot were a result of surgery after service separation (presumably from the removal of a ganglion cyst).  However, the examiner also stated that the generalized bilateral foot pain may have been aggravated by military service (i.e., from the blisters as a result of wearing boots) or as residuals of the Veteran's pre-existing pelvis injury.  The examiner also indicated that the Veteran had sustained a fracture of the pelvis prior to service that "might have" injured his nerves and be a contributing factor to his symptoms.  

In the most recent June 2015 VA foot examination, the Veteran was diagnosed with scars on both feet.  The onset of the Veteran's foot disorder was noted to have started after wearing combat boots in service.  The examiner then addressed several questions.  First, the examiner stated that the Veteran did not have a pre-existing left foot disorder prior to service entrance.  The examiner also opined that the Veteran's skin disease of the left foot was not incurred in service.  As to whether the scarring on the left foot was secondary to the service-connected right foot, the examiner stated "I can only speculate."  

As indicated by the evidence discussed above, the Veteran has undergone seven VA examinations in the last several years to determine the nature and etiology of his left foot disorder.  The Board finds that the evidence weighs both in favor of and against a finding that his skin disorder (blistering) of the left foot was incurred in service and has persisted since service separation.  The Veteran has credibly reported that he began having left foot problems in service as a result of wearing military boots.  Further, in the March 2011 VA skin examination, the Veteran was noted to have a history of blisters on his feet that had resulted in scars since he was in the Army.  The problem was specifically noted to have developed from wearing combat boots.  The examiner diagnosed the Veteran with "scars" and stated that the scars on the left foot were from the "incident with army boots."  The examiner opined that it was more likely than not that the Veteran's foot disease was related to service.  Although the examiner indicated that it was uncertain what type of blistering disease the Veteran had, it was noted that the Veteran gave a clear story of its relation to rash and blisters that "initially occurred" in service as a result of wearing army boots.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's left foot skin disorder  was incurred in and is attributable to service.  Pursuant to 38 C.F.R. § 3.303(d), service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service left foot symptoms, he has stated that he experienced symptoms during service, and he has endorsed symptoms of left foot pain and blisters since service. 

The Veteran has reported experiencing recurrent left foot symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran experienced recurrent left foot symptomatology since service discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left foot skin disorder is warranted on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder (blisters) of the left foot is granted.


REMAND

In a September 2013 rating decision, the RO granted service connection for right Achilles heel scar and for a right ankle scar.  Each scar was evaluated as 10 percent disabling.  In September 2014, the Veteran's representative filed a notice of disagreement with the 10 percent ratings assigned by the RO.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues (1) an initial rating in excess of 10 percent for right Achilles heel scar; and (2) an initial rating in excess of 10 percent for right ankle scar.  Only if the Veteran perfects an appeal should the claims be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


